*23MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s second motion to reopen removal proceedings.
We review the BIA’s ruling on a motion to reopen for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
The BIA did not abuse its discretion in denying petitioner’s second motion to reopen as untimely and numerically barred because petitioner previously filed a motion to reopen and the motion to reopen at issue here was filed almost eleven years after the BIA’s final decision. See 8 U.S.C. § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2) (alien subject to final order of removal is limited to one motion to reopen, and that motion must be filed within 90 days of date of entry of final order of removal). In addition, petitioner failed to present material evidence of changed circumstances in India to qualify for the regulatory exception to the time and numerical limits for filing motions to reopen. See 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.2008) (finding that underlying adverse credibility determination rendered evidence of changed circumstances immaterial).
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.